Citation Nr: 1035089	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury 
(TBI) (also claimed as post-concussion syndrome).


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from May 1985 to February 
1989.  The Veteran also had periods of active duty during his 
service in the National Guard, including a period from August 
2002 to June 2003; he received the Global War on Terrorism 
Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania.

In May 2007 and December 2009 the Veteran testified before a 
decision review officer.  In July 2010 he testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcripts are associated with the claims folder and 
have been reviewed.

In correspondence dated in December 2009 the Veteran requested to 
reopen previous denied claims for entitlement under 38 U.S.C.A. 
§ 1151 for headaches, residuals of motor vehicle accident, 
cervical injuries, residuals of motor vehicle accident, and 
thoracic and lumbar injuries, residuals of motor vehicle 
accident, as these matters have not been adjudicated by the RO 
they are REFERRRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for TBI is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has PTSD that is 
related to his fear of hostile military activity during his 
period of active duty.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009); 75 Fed. 
Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 
(f)(3).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  Here, as will be 
discussed below, the Board finds that a full discussion of 
whether VA has met its duties to notify and assist the Veteran is 
not needed as the claim is being granted; and the grant of 
service connection for PTSD in this case is a complete grant of 
the benefits sought on appeal.  Therefore, no undue prejudice to 
the Veteran is evident by a disposition by the Board herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate jurisdiction 
over additional elements of claim: original disability rating and 
effective date).  



II.  Service Connection for PTSD

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not determined to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as organic diseases of the nervous system, and 
psychoses, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved  
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

Review of the evidence in this case reveals that in August 2003, 
two months after discharge from his second period of active duty 
service, the Veteran was treated and diagnosed with PTSD by VA 
Medical Center (MC) and had completed a VAMC PTSD program.  The 
Veteran attributes his PTSD to a variety of in-service stressors.  
The evidence shows that the Veteran served in Saudi Arabia from 
September 2002 to May 2003.  His military occupational specialty 
(MOS) was military police and he was attached to the 153rd 
Military Police Company (MPC), which the Veteran stated was 
stationed, at various times, in Saudi Arabia, Kuwait and Iraq.  
He received, among other decorations, the Global War on Terrorism 
Expeditionary Medal.  While the Veteran's personnel records fail 
to show that he received any awards, medals, or decorations 
conclusively indicating combat, the Board notes that the absence 
of combat citations is not dispositive of the combat 
determination.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996) 
["engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards or 
MOSs"]; West v. Brown, 7 Vet. App. 70, 76 (1994).  

In describing the various stressors he experienced while attached 
to the 153rd MPC he stated that he experienced multiple incidents 
in which there was exchange of fire with the enemy; and he saw 
people killed.  He stated that he had a constant feeling of being 
killed and shot at.  Further, he stated that a stress factor was 
finding explosive devices and car bombs on entry control points.  
In one incident in particular, he was on a night shift with a 
fire team as a gunner and opened fired on a runaway vehicle that 
tried to break through the gate to the compound.  The vehicle was 
destroyed and the two people in it were killed.  While these 
incidents described by the Veteran have not been corroborated, 
his description of them is not inconsistent with the type and 
circumstances of his service.  

The record contains an August 2004 VA examination report, in 
which the examiner diagnosed PTSD, "severe sensitivity in Kuwait 
and Iraq."  The examiner noted that the Veteran explained that 
he witnessed a number of events in the line of duty that now 
disturb him very much in terms of both guilty feelings about the 
conduct itself as well as a very high level of anxiety that if he 
were to report his experiences, he would be "violating commands 
to keep the material classified and never to speak of the 
details."  The examiner further noted that it was clear that the 
Veteran was quite upset of the memory of the things that he had 
experienced even thought he was unable to give specific 
information.  Further, the examiner explained that the Veteran 
was not able to provide details of all of the traumatic events 
which were disturbing to him and which cause him intrusive 
memories, nightmares and mood disturbance.  However, the examiner 
noted that he [the examiner] would make an assumption that the 
evident treatment for PTSD that had been established by inpatient 
admissions as well as the Veteran's complaint of having had his 
life in danger and being quite disturbed at the violent exchange 
of fire while stationed in Kuwait and Iraq was traumatic to him 
and also his account that there were behaviors of other soldiers 
and himself that now give him a great deal of trouble, even 
though he cannot report them due to his feeling that he is under 
orders to keep the information classified.  The examiner 
concluded that he would still conclude that the diagnosis is PTSD 
despite the unavailability of the detailed information.  There 
has been no evidence received since this examination that rebuts 
the examiner's findings.  

On VA examination in November 2008 the Veteran was diagnosed with 
chronic PTSD.  The examiner indicated that the Veteran met the 
DSM-IV stressor criterion and referred to the August 2004 VA 
examination for a detailed description of the primary stressors 
related to the Veteran's PTSD.

The Board finds that the August 2004 VA examination by a 
psychiatrist and the November 2008 VA examination by a 
psychologist are adequate for evaluation purposes.  Specifically, 
the examiners interviewed the Veteran and obtained his past 
medical history as well as information regarding stressors 
related to incidents associated with his experience in Saudi 
Arabia, Kuwait and Iraq.  The examiners also conducted a thorough 
mental health examination.  The examiner in November 2008 noted 
review of the claims folder.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Though the Veteran's 
specific stressors have not been verified, the recent amendment 
to 38 C.F.R. § 3.304 allows lay testimony alone to establish an 
inservice stressor if consistent with the circumstances of 
service.  Therefore, these examinations are adequate for making a 
determination as to this claim.

Affording the Veteran the benefit of the doubt, and based on the 
medical findings of the August 2004 and November 2008 VA 
examiners, the Board finds that the statutory and regulatory 
criteria for entitlement to service connection for PTSD have been 
met.   


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

In a March 2009 rating decision, the RO denied service connection 
for TBI.  The Veteran filed a notice of disagreement in June 
2009.  It does not appear that a statement of the case (SOC) has 
been issued by the RO with regard to this issue.  Accordingly, 
remand for the issuance of an SOC is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO must provide the Veteran with an SOC 
addressing the claim of entitlement to 
service connection for TBI.  The Veteran and 
his attorney are reminded that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If, and only if, the 
Veteran perfects the appeal as to that claim, 
the case must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


